     Case 1:20-cv-00644-NONE-SKO Document 8 Filed 06/23/20 Page 1 of 2


 1

 2                         UNITED STATES DISTRICT COURT
 3                                 EASTERN DISTRICT OF CALIFORNIA
 4
       KARLA BADAY,                                       Case No. 1:20-cv-00644-NONE-SKO
 5
                           Plaintiff,                     ORDER RE: THE PARTIES’
 6                                                        STIPULATION
                v.
 7                                                        (Doc. 7)
 8     COUNTY OF KINGS, et al.,
 9
                      Defendants.
10     _____________________________________/

11                                                 ORDER
12            On May 6, 2020, Plaintiff filed this case against Defendants. (Doc. 1.) On June 19, 2020,
13
     the parties filed a stipulation providing, in part, that Defendants County of Kings, Joshua Speer, Jeff
14
     Torres, James Lewis, and Dean Morrow shall have an additional 28 days to file a responsive
15
     pleading, which makes their new deadline July 20, 2020. (Doc. 7 at 1.) Under Local Rule 144, no
16

17 order of the Court is necessary to give effect to this aspect of the stipulation. See E.D. Cal. L.R.

18 144(a). Thus, pursuant to stipulation, the new deadline for Defendants County of Kings, Joshua

19 Speer, Jeff Torres, James Lewis, and Dean Morrow to file a responsive pleading is July 20, 2020.

20
              The parties’ stipulation also requests that the Court continue the scheduling conference
21
     currently set for July 23, 2020, by at least 60 days. (Doc. 7 at 1.) For good cause shown, the Court
22
     GRANTS the parties’ request and CONTINUES the scheduling conference to September 29, 2020,
23
     at 9:30 a.m. The parties SHALL file a joint scheduling report by no later than September 22, 2020.
24

25

26 IT IS SO ORDERED.
27
     Dated:     June 22, 2020                                      /s/   Sheila K. Oberto              .
28                                                      UNITED STATES MAGISTRATE JUDGE
     Case 1:20-cv-00644-NONE-SKO Document 8 Filed 06/23/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          2
